Case 2:20-cv-05345-CBM-KS Document 37-1 Filed 07/20/20 Page 1 of 3 Page ID #:274




                             EXHIBIT 1




                             EXHIBIT 1


                                   Exhibit 1
                                      1
Case 2:20-cv-05345-CBM-KS Document 37-1 Filed 07/20/20 Page 2 of 3 Page ID #:275




                                   Exhibit 1
                                      2
Case 2:20-cv-05345-CBM-KS Document 37-1 Filed 07/20/20 Page 3 of 3 Page ID #:276




                                   Exhibit 1
                                      3
